If the arrangement between the plaintiffs and Daniels was a lease of the warehouse, and the relation of landlord and tenant existed between them, then the warehousing account charged to defendants was the property of Daniels, and the plaintiffs were not entitled to recover. If, however, the relation between the plaintiffs and Daniels was that of principal and agent, and Daniels had no authority to accept goods in payment of the warehousing bill of defendants, or to agree with defendants that this warehousing account could be credited on the account of Daniels, then the plaintiffs should have recovered.
These questions were for the jury under the evidence, and the court should have refused the affirmative charge requested by the defendants.
Reversed and remanded.